        Case 1:19-cr-10459-RWZ Document 341 Filed 01/13/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


______________________________
                              )
UNITED STATES OF AMERICA )
                              )
v.                            )                     CRIM. NO.19-10459-RWZ-50
                              )
TANAIRY RUIZ                  )
______________________________)

DEFENDANT’S MOTION FOR LEAVE TO TRAVEL TO THE DISTRICT OF RHODE
ISLAND ON JANUARY 28, 2020 AND THEREAFTER (WITH PRIOR APPROVAL OF
 THE PROBATION DEPARTMENT) AS REQUIRED FOR NECESSARY MEDICAL
                                CARE
                            (ASSENTED TO)

       Now comes TANAIRY RUIZ, defendant herein, and requests leave to travel to the

District of Rhode Island for medical care to be provided by Dr. Rebecca J. Crichton, a physician

specializing in the practice of OBGYN on January 28, 2020 (as well as for days or portions

thereof on which any subsequent appointments are scheduled with the advance approval of the

Probation Department).

       As grounds thereof, the Defendant states:

   1. Her primary care provider has referred her to the care of Dr. Crichton.

   2. She has provided notice of this appointment to her probation officer.

   3. In the event that further appointments for her medical care are advisable or required, Ms.

       Ruiz requests leave to attend and receive such medical care providing she receives

       advance permission to travel to the adjoining federal district of Rhode Island from the

       Probation Officer assigned to monitor and supervise her compliance with the conditions

       of pretrial release set by this Court.
         Case 1:19-cr-10459-RWZ Document 341 Filed 01/13/20 Page 2 of 2




                                             Respectfully Submitted,
                                             TANAIRY RUIZ
                                             By his attorney,

                                             /s/George F. Gormley
                                             George F. Gormley (BBO# 204140)
                                             GEORGE F. GORMLEY, P.C.
                                             160 Old Derby Street, Suite 456
                                             Hingham, MA 02043
                                             tel: (617) 268-2999
                                             fax: (617) 268-2911
Date: January 13, 2020                       email: gfgormley@aol.com



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.

                                             /s/George F. Gormley
                                             George F. Gormley




                                                2
